Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 01/21/2021 has been entered. Claims 1-12, 14-18 and 20 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 11-12,  14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi (US 20170060398 A1 hereinafter Rastogi) in view of Schwartz et al. (US 20170193261 A1 hereinafter Schwartz).

As to independent claim 1, Rastogi teaches a mobile device comprising:  [mobile ¶29]

a processor configured to: [Fig. 9 processor 905 ¶31]
receive sensor data from the one or more sensors, [sensors detect positions (data) ¶20 "sensors that detect the position in which the hand-held device is held, and convert into signal that can be used to dynamically adjust the display of UI elements"]
determine a hand of the user that is holding the mobile device based on the received sensor data, and [determines left or right hand using sensors ¶20 "continuous touch/signal determined in surface of `sensor B` 515, it is determined that there is a high probability that the client device 505 is held in the right hand"]
identify, based on the determination, a first user interface to be presented on the display, [Fig. 5 illustrates interfaces based on determined left or right hand use ¶20 "detect the position in which the hand-held device is held, and convert into signal that can be used to dynamically adjust the display of UI elements"]
adjust the user interface based on the received user instruction.  [Fig. 5 illustrates adjusted UI elements based on left or right hand used and responsive softare ¶30, ¶20 "client device 505 is held in the right hand and is in close proximity with the right hand, and dynamically displays UI elements `paste`, `cut` and `copy` 520 on a first area or towards right side of GUI 525 of the hand-held device 505."] 
Rastogi does not specifically teach subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi by incorporating the subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface disclosed by Schwartz because both techniques address the same field of mobile interfaces and by incorporating Schwartz into Rastogi enhances interfaces with more convenient use of either hand making elements more accessible to a thumb. [Schwartz ¶24]

As to dependent claim 2, the rejection of claim 1 is incorporated. Rastogi and Schwartz further teach wherein the one or more sensors include at least one of the following: an accelerometer; a gyroscope; [Rastogi ¶20 "gyroscope and accelerometer"]

As to dependent claim 3, the rejection of claim 1 is incorporated. Rastogi and Schwartz further teach before receipt of the user instruction, adjust the user interface presented on the display to present the first user interface by a relocation of at least one user interaction element of the user interface from a first location to a second location, the first location being different from the second location. [Rastogi Fig. 5 illustrates elements at two locations based on hand used or touch input ¶15, ¶20] 

As to dependent claim 4, the rejection of claim 3 is incorporated. Rastogi and Schwartz further teach wherein the second location makes the at least one user interface element accessible to a digit of the hand of the user that is determined to be holding the mobile device.  [Rastogi Fig. 5 illustrates ui elements closer to hand that is holding and thumb (digit) ¶16, "close proximity with the right hand thumb"; ¶20 "held in the right hand and is in close proximity with the right hand, and dynamically displays UI elements `paste`, `cut` and `copy` 520 on a first area or towards right side of GUI 525 of the hand-held device 505."] 

As to dependent claim 7, the rejection of claim 1 is incorporated. Rastogi and Schwartz further teach before receipt of the user instruction, adjust the user interface presented on the display to present the first user interface by a relocation of at least one content element of the user interface from a first location to a second location, the first location being different from the second location.  [Rastogi Fig. 5 illustrates elements at two locations based on hand used or touch input ¶15, ¶20]

As to dependent claim 11, the rejection of claim 1 is incorporated. Rastogi and Schwartz further teach wherein the processor is further configured to determine that the user is holding the mobile device with a left hand based on received data that indicates a thumb impression with an orientation from a bottom left side of the display to a top left right of the display.  [Schwartz Fig. 4B illustrates left thumb oriented to the left side ¶42-¶43]

claim 12, the rejection of claim 8 is incorporated. Rastogi and Schwartz further teach wherein the processor is further configured to determine that the user is holding the mobile device with a right hand based on received data that indicates a thumb impression with an orientation from a bottom right side of the display to a top left side of the display. [Schwartz Fig. 4C illustrates right thumb oriented to the right side ¶45-¶47]

As to independent claim 14, Rastogi teaches a method for adjusting a user interface presented on a mobile device display, the method comprising, by a processor: [mobile ¶29 with display and processor Fig. 9]
receiving sensor data from one or more sensors of a mobile device; [sensors detect positions (receive data) ¶20 "sensors that detect the position in which the hand-held device is held, and convert into signal that can be used to dynamically adjust the display of UI elements"]
determining a hand of a user that is holding the mobile device based on the received sensor data; and [determines left or right hand using sensors ¶20 "continuous touch/signal determined in surface of `sensor B` 515, it is determined that there is a high probability that the client device 505 is held in the right hand"]
identifying, based on the determination, a first user interface to be presented on the display, [Fig. 5 illustrates interfaces based on determined left or right hand use ¶20 "detect the position in which the hand-held device is held, and convert into signal that can be used to dynamically adjust the display of UI elements"]
adjust the user interface based on the received user instruction.  [Fig. 5 illustrates adjusted UI elements based on left or right hand used and responsive softare ¶30, ¶20 "client device 505 is held in the right hand and is in close proximity with the right hand, and dynamically displays UI 
Rastogi does not specifically teach subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface
However, Schwartz teaches subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface, [accelerometers sense movement pattern of the device for adjusting interface ¶69-¶70 "accelerometer data may indicate a movement pattern corresponding to a lateral movement of the device 1000"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi by incorporating the subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface disclosed by Schwartz because both techniques address the same field of mobile interfaces and by incorporating Schwartz into Rastogi enhances interfaces with more convenient use of either hand making elements more accessible to a thumb. [Schwartz ¶24]

As to dependent claim 15, the rejection of claim 14 is incorporated. Rastogi and Schwartz further teach herein adjusting, before receiving the user instruction, the user interface presented on the mobile device display to present the first user interface by relocating at least one user interaction element of the user interface from a first location to a second location, the first 

As to dependent claim 16, the rejection of claim 15 is incorporated. Rastogi and Schwartz further teach wherein the second location makes the at least one user interface element accessible to a digit of the hand of the user that is determined to be holding the mobile device.  [Rastogi Fig. 5 illustrates ui elements closer to hand that is holding and thumb (digit) ¶16, "close proximity with the right hand thumb"; ¶20 "held in the right hand and is in close proximity with the right hand, and dynamically displays UI elements `paste`, `cut` and `copy` 520 on a first area or towards right side of GUI 525 of the hand-held device 505."]

As to dependent claim 17, the rejection of claim 14 is incorporated. Rastogi and Schwartz further teach herein adjusting, before receiving the user instruction, the user interface presented on the mobile device display to present the first user interface by relocating at least one user interaction element of the user interface from a first location to a second location, the first location being different from the second location.  [Rastogi Fig. 5 illustrates elements at two locations based on hand used or touch input ¶15, ¶20] 

As to independent claim 20, Rastogi teaches a mobile device comprising: [mobile ¶29]
a display [Fig. 9 display 925 ¶31] configured to present a user interface to a user; [Fig. 5 illustrates a presented user interface ¶20]
one or more sensors; [Fig. 5 illustrates sensors 510 and 515 ¶20]
and a processor configured to: [Fig. 9 processor 905 ¶31]

determine one of a left hand and a right hand of the user that is holding the mobile device based on the received sensor data, and [determines left or right hand using sensors ¶20 "continuous touch/signal determined in surface of `sensor B` 515, it is determined that there is a high probability that the client device 505 is held in the right hand"]
adjust the user interface based on the received user instruction.  [Fig. 5 illustrates adjusted UI elements based on left or right hand used and responsive softare ¶30, ¶20 "client device 505 is held in the right hand and is in close proximity with the right hand, and dynamically displays UI elements `paste`, `cut` and `copy` 520 on a first area or towards right side of GUI 525 of the hand-held device 505."] 
Rastogi does not specifically teach subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface
However, Schwartz teaches subsequent to making the identification, receive a user instruction by way of detection of a pattern of movement of the mobile device indicative of one or more instructions to adjust the user interface, [accelerometers sense movement pattern of the device for adjusting interface ¶69-¶70 "accelerometer data may indicate a movement pattern corresponding to a lateral movement of the device 1000"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi by incorporating the subsequent to making the identification, receive a user instruction by way of 

Claims 5-6, 8-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi in view of Schwartz as applied in the rejection of claim 4 and 7 above, and further in view of Churikov et al. (US 20130300668 A1 hereinafter Churikov).

As to dependent claim 5, Rastogi and Schwartz teach all the limitations as set forth in the rejection of claim 4 that is incorporated. 
Rastogi and Schwartz do not specifically teach wherein the processor is further configured to position the at least one user interaction element in a lower right side of the display in response to determining that the user is holding the mobile device with the right hand.
However, Churikov teaches wherein the processor is further configured to position the at least one user interaction element in a lower right side of the display in response to determining that the user is holding the mobile device with the right hand.  [hand on right side moves element to right side with hand ¶57 "user's grip has switched such that a user's hand 114 is now depicted at a location 508 along a right edge of the device. Now, the location of the element 504 corresponds to the location 508 along the right edge"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi and Schwartz by incorporating the wherein the processor is further configured to position the at 

As to dependent claim 6, Rastogi and Schwartz teach all the limitations as set forth in the rejection of claim 4 that is incorporated. 
Rastogi and Schwartz do not specifically teach wherein the processor is further configured to position the at least one user interaction element in a lower left side of the display in response to determining that the user is holding the mobile device with the left hand.
However, Churikov teaches wherein the processor is further configured to position the at least one user interaction element in a lower left side of the display in response to determining that the user is holding the mobile device with the left hand. [hand on left side moves element to left side with hand ¶57 "the user's hand 114 is represented as holding a device at a location 506 at along a left edge of the device. Accordingly, the location of the element 504 corresponds to the location 506 along the left edge that may be detected using various sensors"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi and Schwartz by incorporating the wherein the processor is further configured to position the at least one user interaction element in a lower left side of the display in response to determining that the user is holding the mobile device with the left hand disclosed by Churikov because all techniques address the same field of mobile interfaces and by incorporating Churikov into 

As to dependent claim 8, Rastogi and Schwartz teach all the limitations as set forth in the rejection of claim 7 that is incorporated. 
Rastogi and Schwartz do not specifically teach wherein the second location allows the user to view the at least one user content element without concealment by the hand of the user that is determined to be holding the mobile device.
However, Churikov teaches wherein the second location allows the user to view the at least one user content element without concealment by the hand of the user that is determined to be holding the mobile device. [moves interface to opposite of grip ¶45 "grip pattern indicates that a user is holding a device in their left hand, a dialog box that is triggered may appear opposite the position of the grip, e.g., towards the right side of a display for the device."…"helps to avoid occlusions"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi and Schwartz by incorporating the wherein the second location allows the user to view the at least one user content element without concealment by the hand of the user that is determined to be holding the mobile device disclosed by Churikov because all techniques address the same field of mobile interfaces and by incorporating Churikov into Rastogi and Schwartz enhances improves input recognition on interfaces for more efficient use based on grip [Churikov ¶2-¶3]

claim 9, the rejection of claim 8 is incorporated. Rastogi, Schwartz  and Churikov further teach wherein the processor is further configured to position the at least one content element in a left portion of the display in response to determining that the user is holding the mobile device with the right hand.  [Churikov moves elements away from hand ¶45 "a right-handed or two-handed grip may cause corresponding adaptations to positions for windows, pop-ups, menus and commands. This helps to avoid occlusions and facilitate interaction with the user interface by placing items in locations that are optimized for grip."]

As to dependent claim 10, the rejection of claim 8 is incorporated. Rastogi, Schwartz  and Churikov further teach wherein the processor is further configured to position the at least one content element in a right portion of the display in response to determining that the user is holding the mobile device with the left hand.  [Churikov left hand leads to right side interface ¶45 "grip pattern indicates that a user is holding a device in their left hand, a dialog box that is triggered may appear opposite the position of the grip, e.g., towards the right side of a display for the device."…"helps to avoid occlusions"]

As to dependent claim 18, Rastogi and Schwartz teach all the limitations as set forth in the rejection of claim 17 that is incorporated. 
Rastogi and Schwartz do not specifically teach wherein the second location allows the user to view the at least one user content element without concealment by the hand of the user that is determined to be holding the mobile device.
However, Churikov teaches wherein the second location allows the user to view the at least one user content element without concealment by the hand of the user that is determined to 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the dynamic user interface by Rastogi and Schwartz by incorporating the wherein the second location allows the user to view the at least one user content element without concealment by the hand of the user that is determined to be holding the mobile device disclosed by Churikov because all techniques address the same field of mobile interfaces and by incorporating Churikov into Rastogi and Schwartz enhances improves input recognition on interfaces for more efficient use based on grip [Churikov ¶2-¶3]

Response to Arguments
Applicant's arguments filed 01/21/2021. In the remark, applicant argues that: 	
(1) Rastogi and Churikov fail to teach "subsequent to making the identification, monitor the one or more sensors to detect a pattern of movement of the mobile device, the pattern of movement being associated with one or more instructions to adjust the user interface, " as recited in amended claim 1. See interview on 01/14/2021.

As to point (1) applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejection made under rejected under 35 U.S.C. 103 as being unpatentable over Rastogi in view of Schwartz as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BEAU D SPRATT/Primary Examiner, Art Unit 2143